                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

COLUMBIA GAS TRANSMISSION, LLC,                    )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      Civil Action No.:
                                                   )
0.12 ACRES OF LAND, MORE OR                        )
LESS, IN WASHINGTON COUNTY,                        )
MARYLAND; STATE OF MARYLAND,                       )
DEPARTMENT OF NATURAL RESOURCES,                   )
                                                   )
              Defendants.                          )

                             COMPLAINT IN CONDEMNATION

       Plaintiff, Columbia Gas Transmission, LLC (“Columbia”), pursuant to its power of

eminent domain, as authorized by 15 U.S.C. § 717f(h), and pursuant to Federal Rule of Civil

Procedure 71.1, files this Complaint in Condemnation for (i) an order of condemnation for the

easement, right-of-way, and other necessary property interests more particularly depicted and

described in Exhibit B, attached hereto and incorporated by reference herein (the “Easement”);

(ii) the ascertainment and award of just compensation and damages properly attributable to

Columbia’s acquisition of the Easement; and (iii) pursuant to Columbia’s Motion for an Order of

Condemnation and for Preliminary Injunction (and attached Declaration in Support) and its

Memorandum in Support, which are filed contemporaneously herewith and incorporated by

reference herein (collectively referred to as the “preliminary injunction moving papers”), an

order granting Columbia immediate access to and use of the Easement.

                                         The Parties

       1.     Columbia is a Delaware limited liability company, properly authorized to do

business in the State of Maryland.
        2.      Columbia is a company organized for the purpose of, among other things,

transporting natural gas in interstate commerce through pipes and conduits, and is an interstate

natural gas company within the meaning of the Natural Gas Act, 15 U.S.C. §§ 717a(6) and (1),

and as such, is qualified to construct, own, operate, and maintain pipelines for the transmission of

natural gas in interstate commerce. Columbia acts pursuant to authorization granted by, and subject

to, Federal Energy Regulatory Commission (“FERC”) jurisdiction.

        3.      The State of Maryland, Department of Natural Resources (“MDNR” or

“Defendant”) is the record title holder of the Tract and the only party in interest potentially

affected by this taking.

        4.      The Easement sought to be condemened in this action is 0.12 acres, more or less,

in Washington County, Maryland. The legal description of the real property at issue in this case

(the “Tract” or “Tract No. 1”), along with the specific easement interests in and to Tract No. 1

that Columbia seeks (i.e., the uses for which the property is to be taken and the interests are to be

acquired), are depicted and described in detail in Exhibit B, which is attached hereto and

incorporated herein by this reference.

                                      Jurisdiction and Venue

        5.      This is a civil action for the taking of property interests under the power of eminent

domain and for the determination and award of just compensation related thereto. This Court has

original jurisdiction in this matter pursuant to 28 U.S.C. § 1331 because this action arises under

the laws of the United States, and pursuant to 28 U.S.C. § 1337 because this action arises under an

Act of Congress regulating interstate commerce. The Natural Gas Act, 15 U.S.C. § 717f(h) grants

federal jurisdiction.




                                                  2
        6.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2), as the Tract

is situated within this judicial district.

                        The FERC Certificate, Project, and Project Route

        7.       On July 19, 2018, in FERC Docket No. CP17-80-000, FERC granted Columbia a

certificate of public convenience and necessity (the “Certificate”). A true and correct copy of the

Certificate is attached hereto and incorporated herein by this reference as Exhibit A.

        8.       The FERC Certificate approves the construction and operation of approximately

3.37 miles of 8-inch diameter natural gas pipeline, extending from existing 20-inch and 24-inch

pipelines in Fulton County, Pennsylvania to a site in Morgan County, West Virginia (the

“Project”). The subject pipeline will commence at interconnections with Columbia’s Line 1804

and Line 10240 in Pennsylvania, and the proposed pathway of the pipeline will cross Washington

County, Maryland and travel under the Potomac River before ending at a point of delivery with

the local distribution system of Mountaineer Gas Company, the project shipper, in Morgan County,

West Virginia.

        9.       The Project will provide up to 47,500 dekatherms per day (Dth/d) of incremental

firm transportation service to serve markets in West Virginia, in addition to serving multiple

communities by increasing supply options and enabling the safe and reliable transport of natural

gas.

        10.      The FERC determined, among other things, that, “[b]ased on the benefits the

project will provide and the lack of effects on existing shippers, other pipelines and their captive

customers, and landowners and surrounding communities, . . . the public convenience and

necessity requires approval of Columbia’s proposal under section 7 of the NGA, as conditioned in

this order.” Ex. A at ¶ 16.




                                                  3
        11.     The FERC Certificate expressly provides that Columbia may exercise eminent

domain authority consistent therewith, and pursuant to the Natural Gas Act, as described more

fully below.

        12.     The FERC has determined and approved the route of the Project (the “Project

Route”).

        13.     The Easement is a portion of the Project Route approved by the FERC Certificate

as necessary for the construction, maintenance, operation, alteration, testing, replacement, and

repair of the Project.

        14.     Of the 22 tracts of real property impacted by the Project in total, Columbia has,

prior to instituting these proceedings, successfully negotiated the voluntary acquisition of

easements on 18 tracts (82% of the tracts), leaving only this single tract and three others under

common ownership of the National Park Service unacquired. All privately-owned property has

been voluntarily acquired without the need for Court intervention.

                           Columbia’s Efforts to Acquire the Easement

        15.     Columbia has caused a reasonably diligent search of the public records to be

conducted, considering both the property’s character and value and the interests to be acquired, in

order to ascertain the identity of parties owning or having an interest in the Tract, and this search

indicated that MDNR is the record title holder of the Tract and the only party in interest potentially

affected by this taking.

        16.     Columbia began its Easement-acquisition efforts in 2016, and those efforts have

included, among other things, making direct contact with representatives of MDNR, which is the

record title holder of the Tract, through telephone calls, personal meetings, and/or written

correspondence to discuss the Project and the related Easement rights sought by Columbia,




                                                  4
submitting requested documents and information to MDNR, and negotiating both the terms of

acquisition and the form of the easement agreement with MDNR.

       17.     Columbia commissioned an appraisal by an independent appraiser licensed in the

State of Maryland to determine the compensation due by reason of the imposition of the Easement

sought for the Project (the “Appraisal”).

       18.     Columbia offered MDNR consideration for the Easement in the amount of

$5,000.00, an amount in excess of the compensation due as determined by the Appraisal.

       19.     Thereafter, negotiated and agreed-upon terms of a proposed easement agreement

were reached, the execution of which would have obviated the need for these proceedings.

       20.     On information and belief, formal conveyance of the Easement rights pursuant to

the negotiated and agreed-upon terms and form of the easement agreement requires approval by

the Maryland Board of Public Works (“BPW”). After more than two years of effort by Columbia,

the matter of approval of the conveyance of the Easement was placed on the agenda for the January

2, 2019 BPW meeting, at which Columbia’s easement application was denied.

       21.     Columbia has attempted to negotiate the voluntary acquisition of the Easement to

no avail; accordingly, Columbia has been unable to acquire the Easement by contract.

       22.     Upon information and belief based upon, among other things, the course of

negotiations with MDNR and the negotiated Easement consideration, the amount claimed by the

record title holder of the Tract relative to the outstanding Easement exceeds $3,000.

       23.     Columbia will timely join the Tract at issue and the sole defendant herein to this

Action by service of a Notice of Condemnation, the form of which is attached hereto as Exhibit

C and incorporated herein by this reference.




                                                5
       24.     Based on the foregoing, Columbia has satisfied all of the jurisdictional prerequisites

and may now exercise its federal powers of eminent domain related to the Project. Accordingly,

Columbia is likely to succeed on the merits of this litigation.

                                          Right to Condemn

       25.     The Natural Gas Act expressly permits a holder of a Certificate to acquire the

necessary land and rights “by the exercise of the right of eminent domain” if it is unable to reach

an agreement with the landowner. 15 U.S.C. § 717f(h).

       26.     As set forth above, Columbia is a holder of a Certificate.

       27.     Columbia has also been unable to acquire the Easement, which is necessary to the

operation of the Project, by contract despite its exhaustive efforts to do so.

       28.     In   accordance     with    the   preliminary      injunction   moving   papers   filed

contemporaneously herewith, Columbia is entitled to immediate access to and use of the Easement.

                                   The Tract and the Easement

Washington County, Maryland – Tract No. 1

       29.     The legal description of Tract No. 1, along with the specific easement interests in

and to Tract No. 1 that Columbia seeks (i.e., the uses for which the property is to be taken and the

interests are to be acquired), are depicted and described in detail in Exhibit B, which is attached

hereto and incorporated herein by this reference.

       30.     The State of Maryland, Department of Natural Resources is the record title holder

of the Tract, the only party in interest potentially affected by this taking, and the only entity that

may claim an interest in Tract No. 1.

       31.     The Easement sought in this condemnation action, as depicted on Exhibit B, is

among those expressly authorized by the Certificate.




                                                  6
        32.     The FERC-approved Project Route generally includes:             (a) a fifty-foot-wide

permanent easement to place, operate, replace and/or maintain the pipeline; (b) associated

construction easements necessary to construct and/or replace the pipeline; and (c) all rights,

including of ingress, egress, and reasonable access, necessary to construct, protect, repair, replace,

upkeep, and maintain the pipeline and the permanent easement.

        33.     The Easement will be 102 feet long and 50 feet wide. The Easement comprises a

portion of an approximately 4,294-foot horizontal directional drill (“HDD”) that will, among other

things, pass beneath the Tract at approximately 175 feet below the surface and beneath the Potomac

River at a depth of approximately 114 feet. Neither the entry nor the exit point of the HDD is

situated on the Tract at issue, accordingly, there is no contemplated disturbance of the surface of

the Tract as a result of the Project.

        34.     The Easement, once condemned, will be subject to the terms and conditions, and

devoted to the purposes, stated in the Certificate.

        35.     The right to use the Easement shall belong to Columbia and its agents, employees,

designees, contractors, guests, invitees, successors and assigns, and all those acting by or on behalf

of it for the above-stated purposes. As is more fully stated in Exhibit B, Columbia seeks all

necessary rights for the purposes stated herein to exercise the rights granted by the Certificate.

        36.     The Project cannot be constructed in accordance with the FERC Certificate absent

Columbia’s acquisition and/or without this Court’s Order granting to Columbia immediate rights

of access to and use of the Easement in and to the Tract, all as is more fully discussed herein.

        37.     Columbia must commence active construction activities for the Project as soon as

is practicable in order to meet the July 19, 2020 expiry deadline under the Certificate (the




                                                  7
“Certificate Expiry Date”) and Columbia’s contractually committed in-service date of November

1, 2020 (the “In-Service Deadline”).

       38.     As is discussed in greater detail in Columbia’s preliminary injunction moving

papers, time is of the essence, and maintaining the Project schedule is critical, as, among other

things, a delay in construction of the Project would likely prevent Columbia from timely finishing

the Project and complying with its obligations under the FERC Certificate.

       39.     If any of the land within the Easement is subject to valid preexisting oil and gas

leases, coal leases, surface leases, pipeline easements or easements for other purposes, Columbia’s

Easement rights acquired hereunder from and against the owners of such leases and/or, easements,

are (i) acquired only to the extent necessary to carry out the rights granted to Columbia under the

Easement sought, and (ii) to be exercised by Columbia so as to not unreasonably interfere with

existing rights of such owners, provided, however, that Columbia shall be entitled in all events to

use the Easement to carry out the purposes approved by the FERC in the Certificate. Columbia has

named such owners to the extent they may claim some interest in the lands burdened by the

Easement sought by Columbia. Defendant(s) who own any interest in a valid and existing lease

and/or easement may use lands lying within the Easement for the uses authorized under the

applicable lease and/or easement, provided such uses do not destroy, threaten, or unreasonably

interfere with Columbia’s permitted uses.

       40.     Columbia does not seek to acquire any royalty, working, revenue, overriding, or

other oil, gas, or mineral interests. Defendant(s) shall, to the extent owned by Defendant(s), retain

all the oil, gas, and other minerals in, on and under the Tract, including within the Easement;

provided, however, Defendant(s) shall not be permitted to drill or operate equipment for the

production or development of oil, gas, and minerals within or on the permanent pipeline easement




                                                 8
and/or the permanent access road easement, but Defendant(s) shall be permitted to extract the oil,

gas and minerals from and under same by directional drilling and other means, so long as such

activities do not damage, destroy, injure, threaten, and/or interfere with Columbia’s use, operation,

and maintenance of the Facilities or Columbia’s use of said Easement for the purposes for which

same are sought by Columbia

       41.       It is in the public interest and necessity, as evidenced by the Certificate, that the

Easement as certificated by FERC and described herein, and in Exhibit B, be condemned for the

public purposes herein described.

       42.       The intended uses of the Easement to be taken are within the authority conferred

by the Certificate.

       43.       Pursuant to Federal Rules of Civil Procedure 65(c), 67, and 71.1(j)(1), Columbia

stands ready to deposit into the registry of the Court the amount of its rejected pre-condemnation

offer, $5,000, or such other amount as may be deemed appropriate by this Court, together with a

bond, pursuant to Fed. R. Civ. P. 65(c), for such additional amount as may be deemed appropriate

by this Court.

       WHEREFORE, Columbia prays that this Court enter an Order:

            Bifurcating the issues of (1) the determination of Columbia’s right to acquire the

             property interest at issue through the exercise of eminent domain, and (2) just

             compensation for the taking;

            Declaring that Columbia is entitled to acquire the Easement for the purposes set forth

             herein;

            Finding in favor of Columbia and authorizing Columbia to condemn the Easement

             identified and described herein;




                                                   9
               Pursuant to the preliminary injunction moving papers filed contemporaneously

                herewith, granting Columbia immediate access to and use of the Easement identified

                and described herein, prior to the determination of just compensation, upon the posting

                of security required by the Court to begin pre-construction activities and construction

                of the Facilities while the issue of just compensation for the taking is resolved in this

                Court; and

               Ordering such other and further relief as may be appropriate under the circumstances,

                including, without limitation, such orders as may be necessary to effect the granting of

                the Easement sought herein to Columbia.

Dated: May 16, 2019                               Respectfully submitted,

                                           By:    /s/
                                                  Alan M. Rifkin (MD Bar No. 11562)
                                                  Barry L. Gogel (MD Bar No. 25495)
                                                  Rifkin Weiner Livingston, LLC
                                                  225 Duke of Gloucester Street
                                                  Annapolis, Maryland 21401
                                                  T: 410.269.5066
                                                  F: 410.269.1235
                                                  arifkin@rwllaw.com
                                                  bgogel@rwllaw.com

                                                  John Haug (to be admitted pro hac vice)
                                                  David Fedder (to be admitted pro hac vice)
                                                  Michael Harriss (to be admitted pro hac vice)
                                                  Dentons US LLP
                                                  211 N. Broadway Suite 3000
                                                  St. Louis, MO 63102
                                                  T: 314.259.1800
                                                  F: 314.259.5959
                                                  john.haug@dentons.com
                                                  david.fedder@dentons.com
                                                  michael.harriss@dentons.com
                                                  Attorneys for Plaintiff Columbia Gas Transmission,
                                                  LLC



109917944

                                                     10
